Case 1:20-cv-00872-RM Document 28 Filed 04/22/21 USDC Colorado Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                               Judge Raymond P. Moore

Civil Action No. 20-cv-00872-RM

GARY ALLEN KEMPER,

       Plaintiff,

v.

COMMISSIONER, SOCIAL SECURITY ADMINISTRATION,

      Defendant.
______________________________________________________________________________

                                   ORDER
______________________________________________________________________________

       This social security case is before the Court on Plaintiff’s request for judicial review of

Defendant’s denial of his application for supplemental security income. See 42 U.S.C. § 405(g).

The parties have fully briefed the matter (ECF Nos. 24, 25, 26), and the Court has reviewed the

pleadings, case file, and applicable law. For the reasons below, the Court affirms Defendant’s

decision.

I.     BACKGROUND

       Plaintiff filed his application on October 31, 2017, alleging disability beginning on

January 10, 1994. After a hearing at which Plaintiff testified by phone and was not represented

by counsel, an administrative law judge (“ALJ”) determined Plaintiff did not have any severe

medically determinable impairments, and therefore he was not disabled. The ALJ denied his

application on April 3, 2019.

       The ALJ applied the five-step process for evaluating disability claims. See Wall v.

Astrue, 561 F.3dc 1048, 1052 (10th Cir. 2009). At step one, the ALJ determined Plaintiff had
Case 1:20-cv-00872-RM Document 28 Filed 04/22/21 USDC Colorado Page 2 of 4




not engaged in substantial gainful activity since the application date. (ECF No. 19-2 at 16.) At

step two, the ALJ determined Plaintiff had the following medically determinable impairments:

history of mild thoracic compression fracture, wedge deformity, and osteoarthritis of the

cervical, lumbar, and thoracic spine; inguinal hernia; and tobacco use disorder. (Id.) But the

ALJ further determined that Plaintiff did not have an impairment or combination of impairments

that was severe enough to significantly limit his ability to perform basic work-related activities.

(Id. at 17.) In the absence of a severe impairment or combination of impairments, the ALJ

needed to go no further in the evaluation process to conclude Plaintiff was not entitled to

benefits.

       The Appeals Council denied Plaintiff’s request for review on February 8, 2020, making

the ALJ’s decision final. See 20 C.F.R. § 404.981.

II.    LEGAL STANDARDS

       The Court reviews the ALJ’s decision to determine whether the factual findings are

supported by substantial evidence and whether the correct legal standards were applied. Mays

v. Colvin, 739 F.3d 569, 571 (10th Cir. 2014). “Substantial evidence is such relevant evidence as

a reasonable mind might accept as adequate to support a conclusion. It requires more than a

scintilla, but less than a preponderance.” Wall, 561 F.3d at 1052 (quotation omitted). To

determine whether the substantiality test has been met, the Court meticulously examines the

record as a whole, including anything that may undercut or detract from the ALJ’s findings, but

the Court does not reweigh the evidence or retry the case. Id. “The possibility of drawing two

inconsistent conclusions from the evidence does not prevent an administrative agency’s findings

from being supported by substantial evidence.” Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir.

2007) (quotation omitted).



                                                 2
Case 1:20-cv-00872-RM Document 28 Filed 04/22/21 USDC Colorado Page 3 of 4




       A pro se plaintiff’s pleadings are construed liberally and held to a less stringent standard

than formal pleadings drafted by lawyers. Garrett v. Selby Connor Maddux & Janer, 425 F.3d

836, 840 (10th Cir. 2005). Nonetheless, pro se parties must follow the same rules of procedure

that govern other litigants, and the Court will not assume the role of Plaintiff’s advocate. See id.

III.   DISCUSSION

       Plaintiff’s pleadings, construed liberally, fail to show that the ALJ’s decision is not

supported by substantial evidence or that the ALJ applied incorrect legal standards. In his

opening brief, Plaintiff refers to orders issued in 2011 and 2012, without any explanation as to

how they are relevant to the ALJ’s decision in 2019. (ECF No. 24 at 2.) The opening brief also

refers to a 1996 report, a deposition, an MRI reading, and another report, while failing to

describe them or to explain their relevance. (Id. at 3.) It is the plaintiff’s burden to establish a

prima face case of disability at each of the first four steps in the evaluation process. Doyal v.

Barnhart, 331 F.3d 758, 760 (10th Cir. 2003). The undeveloped arguments in the Plaintiff’s

pleadings are insufficient to meet this burden. Nor do the references to “chronic wedged

deformities consistent with compression fractures” and “thoracic cord compression from

chondroma of rib” move the needle in Plaintiff’s favor, as he does not identify any specific

limitations associated with these conditions that prevented him from working. “An impairment

or combination of impairments is not severe if it does not significantly limit your physical or

mental ability to do basic work activities.” 20 C.F.R. § 404.1522(a). It is Plaintiff’s duty to

identify the evidence in the record showing that the ALJ’s decision is not supported by

substantial evidence. Plaintiff’s disjointed, out-of-context references to documents and

impairments do not show that the ALJ erred.




                                                   3
Case 1:20-cv-00872-RM Document 28 Filed 04/22/21 USDC Colorado Page 4 of 4




       To the extent Plaintiff argues that he was not able to submit relevant evidence in this

case, he fails to provide any meaningful explanation of what that evidence is or how the outcome

of his case would have been different had the ALJ considered it. See Hendron v. Colvin,

767 F.3d 951, 955 (10th Cir. 2014) (rejecting claimant’s assertion of error where she failed to

explain how evidence undercut ALJ’s decision); see also St. Anthony Hosp. v. U.S. Dep’t of

Health & Human Servs., 309 F.3d 680, 691 (10th Cir. 2002) (“In civil cases such as this, the

party challenging the action below bears the burden of establishing that the error prejudiced that

party.”). And to the extent Plaintiff suggests the Court erred by denying his “Motion by Plaintiff

to Remand to the ALJ to Compa[re] the Record for Accuracy” (ECF No. 22), the Court discerns

no error. Again, Plaintiff bears the burden to show he is entitled to relief. See id.

       Any remaining issues Plaintiff attempted to raise are too underdeveloped for the Court to

consider. See Keyes-Zachary v. Astrue, 695 F.3d 1156, 1161 (10th Cir. 2012) (“We will

consider and discuss only those . . . contentions that have been adequately briefed for our

review.”). In the absence of any showing as to how the ALJ erred—as opposed to indirect

suggestions that she did so—the Court finds no basis for reversal.

IV.    CONCLUSION

       Therefore, the Court AFFIRMS the Commissioner’s decision.

       DATED this 22nd day of April, 2021.

                                                      BY THE COURT:



                                                      ____________________________________
                                                      RAYMOND P. MOORE
                                                      United States District Judge




                                                  4
